       Case 4:19-cr-00029-BMM Document 161 Filed 06/05/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       Cause No. CR-19-29-GF-BMM

              Plaintiff,

       vs.                                    ORDER DENYING DEFENDANT’S
                                                  MOTION TO DISMISS
LUKE JOHN SCOTT, SR.,

              Defendant.



                                 BACKGROUND

      The Indictment charges Defendant Luke John Scott, Sr. (“Scott”) with

assault resulting in serious bodily injury (“Count I”) and felony child abuse

(“Count II”). (Doc. 2 at 1.) After conducting a Faretta hearing, the Court

determined that Scott knowingly, intelligently, and voluntarily undertook his

decision to represent himself and allowed him to proceed pro se. (Doc. 73 at 1-2.)

Trial is currently scheduled on August 11, 2020. (Doc. 102.) Scott has filed two

prior motions to dismiss in this case. (Docs. 105, 114.) The Court denied both

                                          1
        Case 4:19-cr-00029-BMM Document 161 Filed 06/05/20 Page 2 of 6

motions. (Doc. 126.) Scott now files his third motion to dismiss. (Doc. 145.) The

Government opposes the motion. (Doc. 154.)

                                   DISCUSSION

I.    Whether Count I of the Indictment is duplicitous.

      Scott first argues that Count I of the Indictment impermissibly charges him

with two offenses. (Doc. 145 at 2.) An indictment proves duplicitous if a single

count combines two or more different offenses. United States v. Renteria, 557 F.3d

1003, 1007 (9th Cir. 2009). A prosecutor should remain free before trial to exercise

broad discretion. United States v. Goodwin, 457 U.S. 368, 382 (1982). Due process

does not forbid enhanced sentences or charges. Wasman v. United States, 468 U.S.

559, 568 (1984). Any fact that increases the penalty for a crime beyond the

prescribed statutory maximum must be submitted to a jury and proved beyond a

reasonable doubt. Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

      Count I of the Indictment charges Scott with one offense: assault resulting in

serious bodily injury, in violation of 18 U.S.C. §§ 1153(a), 113(a)(6), and

3559(f)(3). (Doc. 2 at 1.) Scott argues that the inclusion of § 3559(f)(3) constitutes

a separate and distinct charge. (Doc. 145 at 2.) Section 3559(f)(3) provides, in

pertinent part:

      A person who is convicted of a Federal offense that is a crime of violence
      against the person of an individual who has not attained the age of 18 years
      shall, unless a greater mandatory minimum sentence of imprisonment is
                                          2
       Case 4:19-cr-00029-BMM Document 161 Filed 06/05/20 Page 3 of 6

      otherwise provided by law and regardless of any maximum term of
      imprisonment otherwise provided for the offense—if the crime of violence
      results in serious bodily injury, be imprisoned for life or any term of years not
      less than 10.

18 U.S.C. § 3559(f)(3).

      Section 3559(f)(3) provides an additional element, the age of the victim, that

the Government must prove beyond a reasonable doubt at trial. The decision to

seek a mandatory minimum sentencing enhancement remains in the prosecutor’s

discretion. See Goodwin, 457 U.S. at 382. It does not offend due process and does

not constitute a separate offense.

II.   Whether Count II of the Indictment proves impermissibly vague.

      Scott next argues that Count II of the Indictment proves impermissibly

vague. (Doc. 145 at 4.) To satisfy the Due Process Clause of the United States

Constitution, an indictment “must allege the elements of the offense charged and

the facts which inform the defendant of the specific offense with which he is

charged.” United States v. Bohonus, 628 F.2d 1167, 1173 (9th Cir. 1980) (citations

omitted). An indictment may be found sufficient where it sets forth the charge “in

the words of the statute itself” provided those words “fully, directly, and expressly,

without any uncertainty or ambiguity, set forth all the elements necessary to

constitute the offense intended to be punished.” United States v. Mancuso, 718

F.3d 780, 790 (9th Cir. 2013) (quoting Hamling v. United States, 418 U.S. 87, 117

                                          3
       Case 4:19-cr-00029-BMM Document 161 Filed 06/05/20 Page 4 of 6

(1974)). An indictment proves “defective” where it fails to apprise the defendant

“with reasonable certainty” of the charge against him. Russell v. United States, 369

U.S. 749, 765 (1962).

      The Court must review the indictment “in its entirety” and with “common

sense and practicality.” United States v. Berger, 473 F.3d 1080, 1103 (9th Cir.

2007) (citations omitted). The requisite test does not inquire whether the

indictment “could have been framed in a more satisfactory manner,” but “whether

it conforms to minimal constitutional standards.” United States v. Awad, 551 F.3d

930, 935 (9th Cir. 2009).

      Count II of the Indictment charges Scott with felony child abuse in violation

of 18 U.S.C. § 1153(a) and Mont. Code Ann. § 45-5-212(1) and (2). (Doc. 2 at 1.)

Scott argues that the Indictment does not inform him “‘how’ Mr. Scott caused the

alleged bodily injury.” (Doc. 145 at 4.) By the plain language of the Indictment,

Scott has been apprised that he has been charged with the crime of felony child

abuse. The Indictment further informs Scott of the name of the victim. Indeed,

Scott confirms his knowledge of the victim in his motion to dismiss. (Id.) The

Indictment includes the location of the offense. The Indictment specifies, finally,

the approximate timeframe of the alleged conduct. The Court finds that these

disclosures meet the minimal constitutional standard described by the Ninth

Circuit. See Awad, 551 F.3d at 935.
                                          4
       Case 4:19-cr-00029-BMM Document 161 Filed 06/05/20 Page 5 of 6

      Finally, Scott argues that the Indictment is too specific, because the

inclusion of an approximate timeframe is not statutorily required. (Doc. 145 at 5.)

He correctly argues that the Government is not required to include the approximate

timeframe in which the offense occurred. A sufficient indictment simply requires

the Government to set forth the charge “in the words of the statute itself” provided

those words “fully, directly, and expressly, without any uncertainty or ambiguity,

set forth all the elements necessary to constitute the offense intended to be

punished.” See Mancuso, 718 F.3d at 790. The Government provides an

approximate timeframe to better inform the defendant of when it believes that the

alleged conduct occurred. Had the Government failed to include a timeframe, Scott

would likely have decried that failure as not informing him of his offense with

sufficient specificity. Scott cannot have it both ways. Scott’s arguments that he

cannot discern the nature of his offense fall short. The Indictment is not

impermissibly vague. And it does not violate Scott’s due process rights.




                                          5
      Case 4:19-cr-00029-BMM Document 161 Filed 06/05/20 Page 6 of 6




     Accordingly, IT IS HEREBY ORDERED that Scott’s Motion to Dismiss

(Doc. 145) is DENIED.

     DATED this 5th day of June, 2020.




                                     6
